*719MEMORANDUM **
Sukhdev Singh Sembhi, a native and citizen of Punjab, India, seeks review of a final order of the Board of Immigration Appeals (BIA) issued on May 19, 2004. The order affirmed an immigration judge’s decision to deny Mr. Sembhi’s applications for asylum, withholding of removal, and protection under the Convention Against Torture (CAT).
We find that this court has no jurisdiction to review Mr. Sembhi’s appeal to the extent that he seeks a reversal of the IJ’s decision regarding CAT. Mr. Sembhi’s brief to the BIA addressed only his claims that the evidence presented to the IJ established past persecution and a well-founded fear of future persecution. See A.R. 5-48. These are standards for asylum and withholding of removal, not protection under CAT. Therefore, because Mr. Sembhi failed to exhaust his administrative remedies with respect to the denial of his request for CAT protection, this court has no jurisdiction to hear that question. Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001); Vargas v. United States Dept. of Immigration and Naturalization, 831 F.2d 906, 907-08 (9th Cir. 1987) (“Failure to raise an issue in an appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter.”) (citations omitted).
Turning to the asylum and withholding of removal claims, we deny the petition for review. The BIA found no clear error in the IJ’s decision to deny Mr. Sembhi’s application, which denial was based, in part, on the IJ’s finding that Mr. Sembhi’s testimony in support of his applications was not credible and, in part, on the IJ’s finding that the evidence of country conditions in India did not support Mr. Sembhi’s claim of fear of future persecution. Substantial evidence supports the IJ’s decision. Mr. Sembhi’s testimony at the asylum hearing was internally inconsistent. There is also substantial evidence to support the IJ’s finding that Mr. Sembhi’s accounts of being beaten were implausible, as one would expect that beatings of the duration and severity that he recounted would have caused more severe injuries. And, the documentary evidence that Mr. Sembhi submitted in support of his claims of past persecution was suspect. Finally, the country reports in the record support the IJ’s finding that it was not probable that Mr. Sembhi would suffer future persecution were he to return to India. Mr. Sembhi has not carried his burden on appeal to show that “ ‘no reasonable factfinder could fail to find the requisite fear of persecution.’ ” Gonzalez-Hernandez v. Ashcroft, 336 F.8d 995, 998 (9th Cir.2003) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 817, 117 L.Ed.2d 38 (1992)).
PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Cir. R. 36-3.